
	

115 S2740 IS: Climate Change Education Act
U.S. Senate
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2740
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2018
			Mr. Markey (for himself, Ms. Warren, Ms. Harris, Mrs. Shaheen, Mrs. Feinstein, Mrs. Murray, Mr. Van Hollen, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To authorize the National Oceanic and Atmospheric Administration to establish a Climate Change
			 Education Program, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Climate Change Education Act.
 2.FindingsCongress makes the following findings: (1)The evidence for human-induced climate change is overwhelming and undeniable.
 (2)Atmospheric carbon can be significantly reduced through conservation, by shifting to renewable energy sources such as solar, wind, tidal, and geothermal, and by increasing the efficiency of buildings, including domiciles, and transportation.
 (3)Providing clear information about climate change, in a variety of forms, can remove the fear and the sense of helplessness, and encourage individuals and communities to take action.
 (4)Implementation of measures that promote energy efficiency, conservation, and renewable energy will greatly reduce human impact on the environment.
 (5)Informing people of new technologies and programs as they become available will ensure maximum understanding and maximum effect of those measures.
 (6)More than 3,000,000 students graduate from high schools and colleges each year, armed with attitudes, skills, and knowledge about the climate that inform their actions.
 (7)The effect on the climate, positive or negative, of each of those 3,000,000 students lasts beyond a lifetime.
 (8)Those students need to be prepared to implement changes in professional and personal practices, to support and help develop new technology and policy, and to address the coming social and economic challenges and opportunities arising from a changing climate.
 (9)It has been demonstrated that the people of the United States overwhelmingly support teaching students about the causes, consequences, and potential solutions to climate change in all 50 States and more than 3,000 counties across the United States.
 (10)Only 30 percent of middle school and 45 percent of high school science teachers understand the extent of the scientific consensus on climate change.
 3.DefinitionsIn this Act: (1)Climate change educationThe term climate change education means informal and formal interdisciplinary learning at all age levels about—
 (A)climate change, climate adaptation and mitigation, and climate resilience; and
 (B)the effects of climate change, climate adaptation and mitigation, and climate resilience on the environmental, energy, social, and economic systems of the United States.
 (2)Green collar jobThe term green collar job means a job— (A)in a business that produces goods or provides services that benefit the environment or conserve natural resources; or
 (B)in which the duties of the worker involve making the production processes of the employer more environmentally friendly or use fewer natural resources.
 (3)Green economyThe term green economy means an economy that results in improved human well-being and social equity by significantly reducing environmental risks and ecological scarcities.
 (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (5)Local educational agency; State educational agencyThe terms local educational agency and State educational agency have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (6)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code.
 4.Climate Change Education ProgramThe Administrator of the National Oceanic and Atmospheric Administration shall establish a Climate Change Education Program to—
 (1)increase the climate literacy of the United States by broadening the understanding of climate change, including possible long-term and short-term consequences and potential solutions;
 (2)apply the latest scientific and technological discoveries, including through the use of the scientific assets of the Administration, to provide formal and informal learning opportunities to individuals of all ages, including individuals of diverse cultural and linguistic backgrounds; and
 (3)emphasize actionable information to help people understand and promote implementation of new technologies, programs, and incentives related to climate change, climate adaptation and mitigation, and climate resilience.
			5.Grant program
 (a)In generalAs part of the Climate Change Education Program established under section 4, the Administrator of the National Oceanic and Atmospheric Administration shall establish a program to make grants—
 (1)to States to encourage and support plans and programs for kindergarten through grade 12 formal and informal climate change education—
 (A)to ensure that students graduate from high school with high climate literacy, including—
 (i)relevant teacher training and professional development;
 (ii)science, technology, engineering, arts and design, and mathematics education; and
 (iii)interdisciplinary studies; and (B)with a particular focus on programs that advance widespread State and local educational agency adoption of climate change education, including funding for State educational agencies in partnership with local educational agencies and local nonprofit organizations to—
 (i)integrate key principles of climate change education into existing kindergarten through grade 12 State academic content standards, student academic achievement standards, or State curriculum frameworks;
 (ii)create model State climate change curricula; (iii)develop and implement State teacher training programs; and
 (iv)support secondary school preparation or work-based experiences in green collar jobs; (2)to institutions of higher education to—
 (A)improve the quality of and access to training, certification, and higher education for green collar jobs in the future green economy, such as green construction, design, technology, health, engineering, business, and policy studies, including sustainability science, and with a particular focus on programs that address restructuring institutional incentives and reducing institutional barriers to widespread faculty adoption of interdisciplinary teaching of climate change education; and
 (B)engage teams of faculty and students to develop applied climate research and deliver to local communities direct services related to local climate mitigation and adaptation issues, with a priority focus on communities impacted by climate change; and
 (3)to professional associations for projects that build capacity at the State and national levels for continuing education by practicing professionals and the general public in green economy fields.
 (b)Climate Change Education OfficeThere shall be, within the Office of Education of the National Oceanic and Atmospheric Administration, a Climate Change Education Office to administer the grant program required by subsection (a).
 6.ReportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Administrator of the National Oceanic and Atmospheric Administration shall submit to Congress a report that evaluates the scientific merits, educational effectiveness, and broader effects of activities carried out under this Act.
 7.Authorization of appropriationsThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration $20,000,000 for each of fiscal years 2019 through 2024 to carry out this Act.
		
